Title: To George Washington from Major Henry Lee, Jr., 25 July 1780
From: Lee, Henry Jr.
To: Washington, George


					
						sir
						Shrewsbarry [N.J.] 25th July 1780
					
					Admiral Arbuthnot after many maneuvres off & on, has at length moved with his fleet towards Rhode-island & Sir Henry Clinton is preparing to push up the sound with an army.
					I have reced your Excllys let. of the 24th.
					I shall arrange matters here, & commit the execution of them to Cap. Rudulph, & pursue my route to Easton.
					I hope my orders may meet me there, as I wish to expedite the business, not only as it tends to the good of the army, but as it will relei⟨v⟩e me from a tour of duty which is foreign to the employment I could wish to be engaged in. I have the honor to be sir with the most perfect respect your Excellencys most ob. h. sert
					
						Henry Lee Junr
					
				